Name: Commission Regulation (EC) No 3387/93 of 10 December 1993 amending Regulation (EC) No 3197/93 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 306/22 Official Journal of the European Communities 11 . 12. 93 COMMISSION REGULATION (EC) No 3387/93 of 10 December 1993 amending Regulation (EC) No 3197/93 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3197/93 is hereby amended as follows : Point 10 of the Annex is replaced by the following : ' 10. Packaging and marking (6) Q : See Official Journal No C 114, of 29 April 1991 , p. 1 (under IIIA.2.2, IIIA.2.3 and IIIA.3)  PET 1 litre bottles, without cardboard crosspieces  Markings in French.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 3197/93 (3) issued an invitation to tender for the supply, as food aid, of 305 tonnes of vegetable oil ; whereas some of the conditions specified in the Annex to the Regulation should be altered, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 174, 7 . 7. 1990, p. 6 . 0 OJ No L 288, 23 . 11 . 1993, p. 7.